Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention II (Claims 6-18) in the reply filed on 08/29/2021 is acknowledged.
Claim 1-5 and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/29/2021

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 recites the limitation "the second diffusion barrier" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
For the purposes of examination the Examiner will treat "the second diffusion barrier" as --the second diffusion barrier liner--.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 2018/0158781 A1).
Regarding Claim 6, Jung (Fig. 4) discloses an interconnect structure, comprising: 
a dielectric layer (110) having a top surface (top of 110u); 
a open-ended trench (115) extending within the dielectric layer (110) and downwardly with respect to the top surface (110u), each of the trench having opposing sidewalls (sidewalls) , bottom portions (bottom), and top portions (top portions); 
metal interconnects (130) within the top and bottom portions of the trench (115); 
a first diffusion barrier liner (120) lining the sidewalls of the bottom portions of the trench (115) and positioned between the metal interconnects (130) and the dielectric layer (110), and 
a second diffusion barrier lining (143) the sidewalls of the top portions of the trenches (130) and positioned between the metal interconnects (130) and the dielectric layer (110). 
Jung does not explicitly disclose plurality of open ended trenches.


Regarding Claim 7, Jung (Fig. 4) discloses the interconnect structure of claim 6, wherein 
the second diffusion barrier (143) is further positioned between portions of the first diffusion barrier liner (120) and the metal interconnects (130). 

Regarding Claim 8, Jung (Fig. 4) discloses the interconnect structure of claim 6, wherein 
the first diffusion barrier (120) further lines the sidewalls of the top portions of the trenches (115) and the second diffusion barrier lines (143) only the top portions of the trenches (115) (Fig. 4). 

Regarding Claim 9, Jung (Fig. 4) discloses the interconnect structure of claim 6, wherein the metal interconnects (130).
In the current embodiment Jung does not explicitly disclose that the metal interconnects comprise copper however in “Technical Field” Jung discloses metal interconnects comprising copper for the purpose of having high conductivity and excellent tolerance to the electromigration is used as a wire material. [0004-0005].
prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07).

Regarding Claim 10, Jung (Fig. 4) discloses the interconnect structure of claim 9.
Jung further discloses that first diffusion barrier 120 comprises a plurality of layers including tantalum nitride among limited amount of other materials.
Jung does not explicitly disclose that an adhesive layer over the first diffusion barrier liner.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify an interconnect structure in Jung such that including an adhesive layer over the first diffusion barrier liner in order to create multilayer first diffusion barrier and provide better diffusion prevention since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.


Regarding Claim 11, Jung (Fig. 4) discloses the interconnect structure of claim .

Jung does not explicitly disclose a cobalt or tantalum nitride adhesive layer over the first diffusion barrier liner.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify an interconnect structure in Jung such that there is a cobalt or tantalum nitride adhesive layer over the first diffusion barrier liner in order to create multilayer first diffusion barrier and provide better diffusion prevention and since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. and further the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07). 



Regarding Claim 12, Jung (Fig. 4) discloses the interconnect structure of claim 9, wherein 
the second diffusion barrier (143) comprises a plurality of vertical spacers (143) extending, respectively, within the plurality of open-ended trenches (115) and having bottom ends adjoining the metal interconnects (130) (Fig. 4). 

Regarding Claim 13, Jung (Fig. 4) discloses the interconnect structure of claim 12, wherein 
the metal interconnects (130) and the vertical spacers (143) have coplanar top surfaces. (Fig. 4) 


Regarding Claim 18, Jung (Fig. 4) discloses the interconnect structure of claim 6, wherein 
the second diffusion barrier (143) comprises a plurality of vertical spacers (143) extending, respectively, within the plurality of open-ended trenches (115) and having bottom ends adjoining the metal interconnects (130), and further wherein 
the vertical spacers, the metal interconnects and the dielectric layer have planarized top surfaces (See Fig. 4).

Claims 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 2018/0158781 A1) in view of Barth et al. (US 2006/0202345 A1).
Regarding Claim 14, Jung (Fig. 4) discloses the interconnect structure of claim 13, wherein 
the vertical spacers (143)  have thicknesses (Fig. 4).
Jung does not explicitly disclose thickness in the range of ten to sixty Angstroms.
Barth (Fig. 6) discloses the vertical spacers (224) have thicknesses in the range of ten to sixty Angstroms. (2nm or less) [0038] for the purpose of having diffusion barrier 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify an interconnect structure in Jung in view Barth such that the vertical spacers have thicknesses in the range of ten to sixty Angstroms in order to have diffusion barrier with increased reliability and have barrier on which copper or other conductive material will grow at a slower rate [0038]


Regarding Claim 15, Jung (Fig. 4) in view of Barth discloses the interconnect structure of claim 14.
Jung (Fig. 4) in view of Barth does not explicitly disclose an adhesive layer between each of the vertical spacers and the first diffusion barrier liner.
However, Jung discloses that first diffusion barrier 120 comprises a plurality of layers including tantalum nitride among limited amount of other materials and Barth discloses an adhesive layer (222) between each of the vertical spacers (224) and a first diffusion barrier liner (220).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify an interconnect structure in Jung in view of Barth such that an adhesive layer between each of the vertical spacers and the first diffusion barrier liner in order to create multilayer first diffusion barrier and provide better diffusion prevention since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.



Regarding Claim 16, Jung (Fig. 4) in view of Barth discloses the interconnect structure of claim 14, wherein the first diffusion barrier liner (120 Jung) includes top end portions positioned, respectively, between each of the vertical spacers (143 Jung) and the dielectric layer (110 Jung) (Fig. 4 Jung). 

Regarding Claim 17, Jung (Fig. 4) in view of Barth discloses the interconnect structure of claim 16, wherein each of the vertical spacers (143 Jung) (224 Barth) comprises tantalum, tantalum nitride, or ruthenium tantalum nitride [TaN, 0038 Barth]. 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY YEMELYANOV whose telephone number is (571)270-7920.  The examiner can normally be reached on M-F 9a.m.-6p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DMITRIY YEMELYANOV/Examiner, Art Unit 2891   

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891